WELCH, Justice
(dissenting).
I think the defendant in fact tendered and offered to pay the full amount due on January 15th, 1930. He desired on that date to satisfy his obligation to the Commissioners of the Land Office in full, and to relieve himself of this penalty interest in the future. He could do no more than to offer to pay in full and to pay the full sum calculated and required. All this he did. He further stood ready on that day and on each succeeding day to pay any balance remaining unpaid by mistake.
Sixteen years later he did pay that balance which he would have paid at first, or on any day it was demanded. The Commissioners of the Land Office in effect declined to accept his offer of full payment on January 15th, 1930, and then sixteen years later made tardy election to accept the balance, with 160% penalty interest added.
The defendant desired complete quittance in January, 1930. He did all he could to obtain it. The plaintiff had no right and could not acquire a right either by design or mistake to compel the defendant, against his will, to remain its debtor with 10% penalty interest.
These wholesome rules, I think, are overlooked by the majority who seem to treat the transaction of January, 1930, as nothing more than a mere partial payment on an existing debt. Of course the payment then made did not fully discharge the debt and no one so contends, but it is contended that the transaction as a whole should relieve the defendant from any penalty interest on any balance which by affirmative act of plaintiff was then reserved from payment and effectively prevented from being then paid.
With that contention I agree. The trial court so held and in my view should be affirmed. Therefore, I respectfully dissent to the majority opinion.
I am authorized to state that DAVI-SON, J., concurs in these views.